UNITED STATES DEPARTMENT OF EDUCATION
0
z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

Karl A. Wilson
Director of Special Education
Utah State Office of Education
250 E . Cesar E . Chavez Blvd. (500 South)
P.O. Box 144200
Salt Lake City, UT 84114-4200

DEC 1 5 2004

Dear Mr. Wilson :
This letter is a follow-up to your facsimile to the Office of Special Education Programs (OSEP)
dated. August 2, 2004, in which you transmitted a letter dated July 30, 2004, written to Ms . Sheila
Friedman. Your July 30, 2004, letter to Ms . Friedman contains the interpretation of the Utah
State Office of Education (USOE) of Utah State Board of Education Special Education Rule
111.1.10. That rule provides:
When a specific accommodation is necessary for a student to have access to his or her regular
education, such an accommodation may be documented on a separate Section 504
accommodation plan and/or the IEP .
In response to an earlier inquiry from Daniel W . Morse of the Disability Law Center about Rule
III.I .10, OSEP asked USOE for clarification of the rule. Your August 2, 2004, letter explains
that "[s]ection 111
.1 .10 of the Utah State Board of Education Special Education Rules is not
meant to imply that services required under IDEA could be placed on a Section 504 plan rather than
the Individualized Education Program (IEP) plan ."
We have determined that USOE's interpretation of Rule III .I.10 is consistent with IDEA,
provided that the following conditions are met . Specifically, for students found eligible for
services under the IDEA, any accommodations deemed necessary for the student to receive a
free appropriate public education under IDEA must be included on the child's individualized
education program (IEP) developed in accordance with 34 CFR §§300 .340-300 .350. This is so,
regardless of whether IDEA-eligible students are also covered by Section 504 of the
Rehabilitation Act of 1973 (Section 504) and Title II of the Americans with Disabilities Act of
1990 (Title II) .
However, if a student is found ineligible for services under Part B of IDEA, but is found
qualified to receive services under Section 504 and Title II, the accommodation could be
included on the student's Section 504 plan . Please note that the Section 504 regulation at 34
CFR § 104 .33(b)(2) also provides that implementation of an IEP developed in accordance with
the IDEA is one means of meeting the Section 504 free appropriate public education standard set
out at 34 CFR § 104 .33(b)(1) . Thus, many school districts utilize IEPs for their Section 504
students .

400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
www .ed .gov
Our mission is to ensure equal access to education and to promote ediwntional excellence throughout the Nation.

Page 2 - Karl A. Wilson
.We hope that you find this information helpful . If we can be of further assistance, please contact
Ms. Sheila Friedman at (202) 245-7349 .
Sincerely,

PGZZ
.~~. JL2
Stephanie_ Smith Lee
Director
Office of Special Education Programs

Cc: Daniel W. Morse

